UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2291



LAWRENCE VERLINE WILDER, SR.,

                                               Plaintiff - Appellant,

          versus


WARSHAW   ONE  LLC.,   INC;  SANDRA     DORSEY;
BALTIMORE COUNTY POLICE DEPARTMENT,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-02504-CCB)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lawrence    Verline   Wilder,   Sr.,   appeals   the   district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   Wilder v. Warshaw One LLC., Inc., No. 1:06-cv-

02504-CCB (D. Md. Nov. 30, 2006).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                 - 2 -